UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark one) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008. £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-26392 CICERO INC. (Exact name of registrant as specified in its charter) Delaware 11-2920559 (State or other jurisdiction of incorporation or organization) (I.R.S Employer Identification Number) 8000 Regency Parkway, Suite 542, Cary, North Carolina 27518 (Address of principal executive offices) (Zip Code) (919) 380-5000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YES ý NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non accelerated filer, or smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated Filer o Non accelerated filer o Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of Exchange Act). Yes o No ý 46,642,396 shares of common stock, $.001 par value, were outstanding as of August 3, Cicero Inc. Index PART I.Financial Information Page Number Item 1.Financial Statements Consolidated balance sheets as of June 30, 2008 (unaudited) and December 31, 2007 3 Consolidated statements of operations for the three and six months ended June 30, 2008 and2007 (unaudited) 4 Consolidated statements of cash flows for the six months ended June 30, 2008 and 2007 (unaudited) 5 Consolidated statements of comprehensive income/(loss) for the three and six months ended June 30, 2008 and 2007 (unaudited) 6 Notes to consolidated financial statements(unaudited) 7 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3.Quantitative and Qualitative Disclosures about Market Risk 20 Item 4.Controls and Procedures 20 PART II.Other Information 21 Item 1.Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Submission ofMatters to a Vote of Security Holders 21 Item 5. Other Information 22 Item 6. Exhibits 22 SIGNATURE 23 Index Part I. Financial Information Item 1.Financial Statements CICERO INC. CONSOLIDATED BALANCE SHEETS (in thousands) June 30, 2008 December 31, 2007 ASSETS (unaudited) Current assets: Cash and cash equivalents $ 35 $ 250 Assets of discontinued operations 83 79 Trade accounts receivable, net 1,337 692 Prepaid expenses and other current assets 188 208 Total current assets 1,643 1,229 Property and equipment, net 32 22 Total assets $ 1,675 $ 1,251 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Short-term debt $ 1,054 $ 1,235 Accounts payable 2,210 2,489 Accrued expenses: Salaries, wages, and related items 1,067 1,002 Other 1,966 2,072 Liabilities of discontinued operations 476 455 Deferred revenue 677 108 Total current liabilities 7,450 7,361 Long-term debt 972 1,323 Total liabilities 8,422 8,684 Stockholders'(deficit): Preferred stock Common stock 46 44 Additional paid-in capital 229,603 228,858 Accumulated deficit (236,375 ) (236,320 ) Accumulated other comprehensive loss (21 ) (15 ) Net stockholders'(deficit) (6,747 ) (7,433 ) Total liabilities and stockholders'(deficit) $ 1,675 $ 1,251 The accompanying notes are an integral part of the consolidated financial statements. Page 3 Index CICERO INC. CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (unaudited) Three Months Ended June 30, Six Months Ended June 30, 2008 2007 2008 2007 Revenue: Software $ 932 $ $ 1,132 $ Maintenance 217 77 347 118 Services 278 239 418 430 Total operating revenue 1,427 316 1,897 548 Cost of revenue Software 29 36 Maintenance 56 54 127 107 Services 189 102 351 216 Total cost of revenue 274 156 514 323 Gross margin 1,153 160 1,383 225 Operating expenses: Sales and marketing 192 194 445 331 Research and product development 160 120 314 258 General and administrative 320 265 619 523 Total operating expenses 672 579 1,378 1,112 Income/(loss) from operations 481 (419 ) 5 (887 ) Other income (expense): Interest expense (45 ) (60 ) (123 ) (122 ) Other income/(expense) (6 ) 27 63 28 Income/(loss) before provision for income taxes 430 (452 ) (55 ) (981 ) Income tax provision Net income/(loss) $ 430 $ (452 ) $ (55 ) $ (981 ) Earnings per share: Basic earning per share $ 0.01 $ (0.01 ) $ (0.00 ) $ (0.03 ) Diluted earnings per share $ 0.01 $ (0.01 ) $ (0.00 ) $ (0.03 ) Average shares outstanding: Basic 45,794 38,978 45,374 32,633 Potential dilutive common shares 6 Diluted 45,800 38,978 45,374 32,633 The accompanying notes are an integral part of the consolidated financial statements. Page 4 Index CICERO INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Six Months Ended June 30 2008 2007 Cash flows from operating activities: Net loss $ (55 ) $ (981 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization 7 2 Stock compensation expense 225 Changes in assets and liabilities: Trade accounts receivable (645 ) 36 Assets and liabilities – discontinued operations 17 5 Prepaid expenses and other assets 20 (43 ) Accounts payable and accrued expenses (48 ) 10 Deferred revenue 569 192 Net cash provided by (used in) operating activities 90 (779 ) Cash flows from investing activities: Purchases of equipment (17 ) (6 ) Cash flows from financing activities: Proceeds from the issuance of common stock 500 Borrowings under credit facility, term loans and notes payable 435 180 Repayments of term loans, credit facility and notes payable (717 ) (23 ) Net cash provided by (used in) financing activities (282 ) 657 Effect of exchange rate changes on cash (6 ) (1 ) Net decrease in cash and cash equivalents (215 ) (129 ) Cash and cash equivalents: Beginning of period 250 310 End of period $ 35 $ 181 Non-Cash Investing and Financing Activities: During April 2008, the Company issued 623,214 shares of common stock to a vendor for the settlement of an accounts payable balance of $159,106. During March and April 2008, the Company issued 1,422,512 shares of common stock for the conversion of debt and interest of $363,000 to a group of investors who had acquired the short term promissory note due to SDS Merchant Fund. The accompanying notes are an integral part of the consolidated financial statements. Page 5 Index CICERO INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME/(LOSS) (in thousands) (unaudited) Three months ended June 30, Six months ended June 30, 2008 2007 2008 2007 Net income/(loss) $ 430 $ (452 ) $ (55 ) $ (981 ) Other comprehensive income, net of tax: Foreign currency translation adjustment (6 ) (6 ) (1 ) Comprehensive income/(loss) $ 424 $ (452 ) $ (61 ) $ (982 ) The accompanying notes are an integral part of the consolidated financial statements. Page 6 Index CICERO INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) NOTE 1.INTERIM FINANCIAL STATEMENTS The accompanying financial statements for the three and six months ended June 30, 2008 and 2007 are unaudited, and have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission ("SEC").Certain information and note disclosures normally included in annual financial statements prepared in accordance with generally accepted accounting principles of the United States of America have been condensed or omitted pursuant to those rules and regulations.Accordingly, these interim financial statements should be read in conjunction with the audited financial statements and notes thereto contained in Cicero Inc.'s (the "Company") Annual Report on Form 10-K for the year ended December 31, 2007, filed with the SEC on March 31, 2008.The results of operations for the interim periods shown in this report are not necessarily indicative of results to be expected for other interim periods or for the full fiscal year.In the opinion of management, the information contained herein reflects all adjustments necessary for a fair statement of the interim results of operations.All such adjustments are of a normal, recurring nature. Certain reclassifications have been made to the prior year amounts to conform to the current year presentation. The year-end condensed balance sheet data was derived from audited financial statements in accordance with the rules and regulations of the SEC, but does not include all disclosures required for financial statements prepared in accordance with generally accepted accounting principles of the United States of America. The accompanying consolidated financial statements include the accounts of the Company and its subsidiaries.All of the Company's subsidiaries are wholly owned for the periods presented. Liquidity The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.The Company has incurred losses of $1,975,000 and $2,997,000 in 2007 and 2006, respectively, and has experienced negative cash flows from operations for each of the past three years. For the six months ended June 30, 2008, the Company incurred a loss of $55,000 and had a working capital deficiency of $5,657,000. The Company’s future revenues are entirely dependent on acceptance of Cicero® software, which has had limited success in commercial markets to date. These factors among others raise substantial doubt about the Company’s ability to continue as a going concern for a reasonable period of time. The financial statements presented herein do not include any adjustments relating to the recoverability of assets and classification of liabilities that might be necessary should the Company be unable to continue as a going concern.In order to address these issues and to obtain adequate financing for the Company’s operations for the next twelve months, the Company is actively promoting and expanding its Cicero®-related product line and continues to negotiate with significant customers who have expressed interest in the Cicero® software technology. The Company is experiencing difficulty increasing sales revenue largely because of the inimitable nature of the product as well as customer concerns about the financial viability of the Company.
